Case 8:21-cv-00610-DOC-KES Document 31 Filed 07/29/21 Page 1 of 5 Page ID #:402

                                                                                      JS6

                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL

  Case No. 8:21-CV-00610-DOC-(KESx)                                  Date: July 29, 2021



 Title: LUIS MARQUEZ v. DIAMONDROCK Hb OWNER, LLC et al


 PRESENT:

                    THE HONORABLE DAVID O. CARTER, JUDGE

                Kelly Davis                                  Not Present
              Courtroom Clerk                               Court Reporter

        ATTORNEYS PRESENT FOR                      ATTORNEYS PRESENT FOR
              PLAINTIFF:                               DEFENDANTS:
             None Present                               None Present



        PROCEEDINGS (IN CHAMBERS): ORDER GRANTING
                                   DEFENDANT’S MOTION TO
                                   DISMISS [19]

        Before the Court is Defendant DiamondRock Hb Owner and Tenant, LLC’s
 (“Defendant” or “DiamondRock”) Motion to Dismiss (“Mot.”) (Dkt. 19). The Court
 heard oral argument on July 28, 2021. After considering the moving papers and the
 parties’ arguments, the Court GRANTS Defendant’s Motion.

   I.   BACKGROUND

         A. Facts

        Plaintiff Luis Marquez (“Plaintiff” or “Marquez”) is an individual with paraplegia
 who uses a wheelchair for mobility. First Amended Complaint (“FAC”) ¶ 1. Plaintiff
 planned to make a trip in September 2020 to Huntington Beach. Id. ¶ 11. He chose to stay
 at Defendant’s hotel, Kimpton Shorebreak at 500 Pacific Coast Hwy., Huntington Beach,
Case 8:21-cv-00610-DOC-KES Document 31 Filed 07/29/21 Page 2 of 5 Page ID #:403

                                UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

  Case No. 8:21-CV-00610-DOC-(KESx)                                        Date: July 29, 2021
                                                                                        Page 2

 CA. Id. ¶ 12. Due to his condition, Plaintiff requires an accessible guestroom. Id. ¶ 13.
 And, before booking, Plaintiff “needs to be given information about accessible features in
 hotel rooms” so he can book rooms where he can be both independent and safe. Id. ¶ 14.
 Plaintiff alleges Defendant’s website was devoid of such information. See generally
 FAC.

         B. Procedural History

        On February 9, 2021, Plaintiff filed their original complaint in Orange County
 Superior Court asserting two causes of action: (1) Violation of the Americans with
 Disabilities Act (“ADA”) and (2) Violation of the Unruh Civil Rights Act. Complaint
 (Dkt. 1-2). Defendant removed the case to this Court on March 31, 2021. Notice of
 Removal (Dkt. 1-1). Subsequently, Plaintiff amended their complaint to drop their ADA
 claim and add another cause of action for violation of California’s Unfair Competition
 Law (“UCL”). See generally FAC. Defendant moved to dismiss Plaintiff’s FAC on June
 10, 2021. Plaintiff opposed the motion on July 1, 2021. Opposition to the Defense Motion
 (“Opp’n.”) (Dkt. 25). Defendant replied on July 12, 2021. (“Reply”) (Dkt. 27).

  II.   LEGAL STANDARD

         Under Federal Rule of Civil Procedure 12(b)(6), a complaint must be dismissed
 when a plaintiff’s allegations fail to set forth a set of facts that, if true, would entitle the
 complainant to relief. Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009); Bell Atl. Corp. v.
 Twombly, 550 U.S. 544, 555 (2007) (holding that a claim must be facially plausible in
 order to survive a motion to dismiss). The pleadings must raise the right to relief beyond
 the speculative level; a plaintiff must provide “more than labels and conclusions, and a
 formulaic recitation of the elements of a cause of action will not do.” Twombly, 550 U.S.
 at 555 (citing Papasan v. Allain, 478 U.S. 265, 286 (1986)). On a motion to dismiss, a
 court accepts as true a plaintiff’s well-pleaded factual allegations and construes all factual
 inferences in the light most favorable to the plaintiff. See Manzarek v. St. Paul Fire &
 Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008). A court is not required to accept as
 true legal conclusions couched as factual allegations. Iqbal, 556 U.S. at 678.

         In evaluating a Rule 12(b)(6) motion, review is ordinarily limited to the contents
 of the complaint and material properly submitted with the complaint. Van Buskirk v.
 Cable News Network, Inc., 284 F.3d 977, 980 (9th Cir. 2002); Hal Roach Studios, Inc. v.
 Richard Feiner & Co., Inc., 896 F.2d 1542, 1555, n.19 (9th Cir. 1990). Under the
Case 8:21-cv-00610-DOC-KES Document 31 Filed 07/29/21 Page 3 of 5 Page ID #:404

                                UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

  Case No. 8:21-CV-00610-DOC-(KESx)                                      Date: July 29, 2021
                                                                                      Page 3

 incorporation by reference doctrine, the court may also consider documents “whose
 contents are alleged in a complaint and whose authenticity no party questions, but which
 are not physically attached to the pleading.” Branch v. Tunnell, 14 F.3d 449, 454 (9th Cir.
 1994), overruled on other grounds by Galbraith v. County of Santa Clara, 307 F.3d
 1119, 1121 (9th Cir. 2002). The court may treat such a document as “part of the
 complaint, and thus may assume that its contents are true for purposes of a motion to
 dismiss under Rule 12(b)(6).” United States v. Ritchie, 342 F.3d 903, 908 (9th Cir. 2003).

        When a motion to dismiss is granted, the court must decide whether to grant leave
 to amend. The Ninth Circuit has a liberal policy favoring amendments, and thus leave to
 amend should be freely granted. See, e.g., DeSoto v. Yellow Freight Sys., Inc., 957 F.2d
 655, 658 (9th Cir. 1992). However, a court need not grant leave to amend when
 permitting a plaintiff to amend would be an exercise in futility. See, e.g., Rutman Wine
 Co. v. E. & J. Gallo Winery, 829 F.2d 729, 738 (9th Cir. 1987) (“Denial of leave to
 amend is not an abuse of discretion where the pleadings before the court demonstrate that
 further amendment would be futile.”).

 III.   DISCUSSION

         A. Defendant’s Request for Judicial Notice

        As an initial matter, Defendant has asked that this Court take judicial notice of the
 following: two sets of civil minutes, fifty-four different orders dismissing a plaintiff’s
 case in other “reservation cases,” and three screenshots from Defendant’s website. See
 generally Request for Judicial Notice (“RJN”) (Dkt. 20). The Court grants Defendant’s
 request. For the civil minutes and fifty-four orders, it is well-established that “a court may
 take judicial notice ‘of court filings and other matters of public record.” Givens v.
 Newsom, 459 F. Supp. 3d 1302, 1309 (E.D. Cal. 2020) (quoting Reyn’s Pasta Bella LLC
 v. Visa USA, Inc., 442 F.3d 741, 746 n.6 (9th Cir. 2006). For the screenshots of
 defendant’s website, the Court takes judicial notice because the defendant “supplied the
 Court with hard copies of the actual webpages” as required. Wible v. Aetna Life Ins. Co.,
 375 F. Supp. 2d 956, 965 (C.D. Cal. 2005).

         B. Plaintiff’s Unruh Claim

       The Unruh Civil Rights Act, Cal. Civ. Code §§ 51-53 seeks to create and preserve
 “a nondiscriminatory environment in California business establishments by ‘banishing’
Case 8:21-cv-00610-DOC-KES Document 31 Filed 07/29/21 Page 4 of 5 Page ID #:405

                                    UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

     Case No. 8:21-CV-00610-DOC-(KESx)                                                 Date: July 29, 2021
                                                                                                    Page 4

 or ‘eradicating’ arbitrary, invidious discrimination by” by business establishments.
 Angelucci v. Century Supper Club, 41 Cal. 4th 160, 167 (2007) (quoting Ibister v. Boys’
 Club of Santa Cruz, Inc., 40 Cal. 3d 72, 75-76 (1986). The Unruh Act is “coextensive
 with the ADA,” meaning a violation of the ADA establishes a violation of the Unruh Act.
 Molksi v. M.J. Cable, Inc., 481 F.3d 724, 731 (9th Cir. 2007).

         Plaintiff’s Unruh claim is entirely dependent on a violation of the ADA. See FAC
 ¶ 31 (“Plaintiff alleges that his rights granted under the ADA were violated and, thus,
 there has been a violation of the Unruh Civil Rights Act.”) (emphasis in original).
 Accordingly, the Court may analyze Plaintiff’s Unruh claim as identical to a claim for
 relief under the ADA.

        In 2010, the United State Justice Department adopted the 8 C.F.R. § 36.302(e)(1)
 (the “Reservations Rule). The Reservations Rule states that a hotel, in order to be ADA-
 compliant, must:

                  “Identify and describe accessible features in the hotels and guest rooms
                  offered through its reservations service in enough detail to reasonably
                  permit individuals with disabilities to assess independently whether a given
                  hotel or guest room meets his or her accessibility needs.”

         The DOJ commentary to the Reservations Rule, however, states the Department’s
 view that “a reservation system is not intended to be an accessibility survey.” 28 C.F.R.
 Pt. 36, App. A, “Title III Regulations 2010 Guidance and Section-by-Section Analysis”
 (the “2010 Guidance”). Very recently, courts in this circuit in forty-two different cases—
 in which plaintiffs asserted nearly identical claims to those asserted in this action—have
 applied the 2010 Guidance in rejecting these claims and dismissing the complaints with
 prejudice. These courts concluded that the information provided on the websites at
 issue—which, in each case, was comparable to the information on Defendant’s website—
 complied with the ADA. 1 To highlight just one example, this Court recently ruled that

 1
  See, e.g., Garcia v. Palmetto Hospitality of Santa Monica II, LLC, No. 2:20-cv-11294-SB-JC, ECF No. 22 (C.D.
 Cal. May 24, 2021); Garcia v. Pinnacle 1617, LLC, No. 21-cv-00126-JAM-DB, ECF Nos. 17 and 18 (E.D. Cal.
 Mar. 23, 2021) (“Heritage”); Lammey v.Spectrum Gateway Hotels, No. 8:21-cv-00104-DOC-KES, ECF No. 19
 (C.D. Cal. Mar. 22, 2021) (“Spectrum”); Love v. KSSF Enterprises LTD, No. 3:20-cv-08535-LB, ECF No. 27 (N.D.
 Cal. Mar. 18, 2021) (“KSSF”); Arroyo v. AJU Hotel Silicon Valley LLC, No. 4:20-cv-08218-JSW, ECF No. 24 (N.D.
 Cal. Mar. 16, 2021) (“AJU”); Garcia v. Chamber Maid L.P., No. 2:20-cv-11699-PA-PD, ECF No. 20 (C.D. Cal.
 Mar. 15, 2021) (“Chamber Maid”); Love v. Marriott Hotel Services, Inc., No. 3:20-cv-07137-TSH, ECF No. 24
 (N.D. Cal. Mar. 3, 2021) (“MHSI”); Love v. Gates Hotel, Inc., No. 3:20-cv-07191-SI, ECF No.14 (N.D. Cal. Mar. 2,
Case 8:21-cv-00610-DOC-KES Document 31 Filed 07/29/21 Page 5 of 5 Page ID #:406

                                     UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

  Case No. 8:21-CV-00610-DOC-(KESx)                                                        Date: July 29, 2021
                                                                                                        Page 5

 “describing a room as ‘accessible’ is sufficient to comply with the [2010 Guidance]”
 because, if that information is not enough, “an inquiring patron can simply call the hotel
 for more information.” Chamber Maid, No. 2:20-cv-11699-PA-PD (C.D. Cal. March 15,
 2021). 2

        Here, Defendant’s website provided sufficient accessibility information.
 Specifically, the website clearly stated rooms were “accessible.” See RJN Ex. 10. That is
 enough for the website to be ADA complaint. Having found the website is ADA
 complaint, Plaintiff’s Unruh claims necessarily fail and are, accordingly, DISMISSED.

           C. Plaintiff’s UCL Claim

        Plaintiff’s UCL claim is entirely derivative of their Unruh claim. The FAC alleges
 since Defendant’s actions “violate the Americans with Disabilities Act and the Unruh
 Civil Rights Act,” they are “unlawful and, therefore,” are “prohibited by California’s
 Unfair Competition Law.” As described above, the Defendant did not violate the ADA or
 the Unruh Civil Rights Act. Accordingly, the Plaintiff’s UCL claim is DISMISSED.

 IV.      DISPOSITION

     For the foregoing reasons, the Court GRANTS Defendant’s Motion and
 DISMISSES WITH PREJUDICE Plaintiff’s First Amended Complaint.

          The Clerk shall serve this minute order on the parties.

  MINUTES FORM 11                                                                     Initials of Deputy Clerk: kd

  CIVIL-GEN




 2021) (“Gates Hotel”); Garcia v. Gateway Hotel L.P., No. 2:20-10752-PA-JGS, ECF No. 23 (C.D. Cal. Feb. 25,
 2021) (“Gateway”); Salinas v. Apple Ten SPE Capistrano, Inc., No. 8:20-cv-02379-CJC-DFM, ECF No. 14 (C.D.
 Cal. Feb. 18,2021) (“Apple Ten”); Arroyo v. JWMFE Anaheim, LLC, No. 8:21-cv-00014-CJC-KES, ECF No. 17
 (C.D. Cal. Feb. 16, 2021) (“JWMFE”).
 2
   In fact, the Court finds Defendant’s website contains more accessibility information and offers more accessibility
 features than other hotels the Court has considered. Specifically, the hotel allows service animals, has braille and
 tactile signage in all rooms and spaces, and makes available employees to read menus and other printed information
 to guests with low vision. See Ex. 11.
